

EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (“Agreement”), dated as of June 16, 2008, by and between
GPS Industries, Inc., a Nevada corporation (the “Employer”) and David Chessler,
an individual residing at 1026 Las Posas San Clemente, CA 92673 (the
“Executive”).
 
RECITAL
 
WHEREAS, the Employer and the Executive desire to set forth the terms pursuant
to which the Executive will be employed by the Employer as its Chief Executive
Officer.
 
NOW, THEREFORE, the Employer and the Executive hereby agree as follows:
 
Section 1. Employment
 
(a) The Employer shall employ the Executive, and the Executive agrees to be
employed by the Employer, upon the terms and conditions hereinafter provided,
for a term commencing June 16, 2008 (the “Effective Date”) and expiring
December 31, 2011 unless earlier terminated pursuant to the terms hereto (the
“Term”).
 
(b) The Executive hereby represents, warrants and covenants that (1) the
Executive has the legal capacity to execute and perform this Agreement, (2) this
Agreement is a valid and binding agreement enforceable against the Executive
according to its terms, (3) the execution and performance of this Agreement by
the Executive does not violate the terms of any existing agreement or
understanding to which the Executive is a party or any rights of any third
party, and (4) in performing his services hereunder, Executive will not use any
intellectual property owned by any third party except with proper license or
other authorization.
 
Section 2. Duties. The Executive shall report to the Board of Directors of the
Employer (the “Board”) and have the title of Chief Executive Officer of the
Employer. The Executive shall be appointed to the Employer’s board of directors
and be nominated for election as a member of the Board at each annual meeting of
shareholders of the Employer occurring during the Term. The Executive shall have
such duties as are generally applicable to chief executive officers of companies
similar to that of the Employer and which are consistent with the Executive’s
experience, expertise and position as shall be assigned to the Executive from
time to time by the Board. During the Term, and except for vacation in
accordance with the Employer’s standard vacation policies or due to illness or
incapacity, the Executive shall devote all of the Executive’s business time,
attention, skill and efforts exclusively to the business and affairs of the
Employer and its parents, subsidiaries and affiliates. The Executive understands
that the Employer is currently headquartered in Vancouver, British Columbia with
substantial operations in Austin, Texas. While the Employer is considering
moving its headquarters to the Sarasota, Florida region, no final decision has
been made. Accordingly, Executive may be required to spend all or a substantial
portion of his time at the Employer’s existing locations. Notwithstanding
anything herein to the contrary, to the extent that the following does not
impair Executive’s ability to perform Executive’s duties pursuant to this
Agreement, nor violate the terms of the provisions set forth in Section 6
hereof, Executive may make personal investments in such form or manner as will
not require the Executive’s services in the operation or affairs of the business
in which such investments are made. Further, it is understood that the Executive
owns directly or indirectly systems relating to GPS golf course products
(“Systems”) consisting of approximately 2,000 GPS Video Display units (“Units”)
in North America and 700 Units outside North America which the Executive leases
to golf courses (“Leases”). To avoid conflict, so long as Executive is employed
by the Employer, the Executive hereby assigns all of his rights in all of the
advertising revenues generated from the Units. Should the Executive no longer be
employed by the Employer, any advertising agreements that were then in existence
with respect to the Units shall be entitled to run throughout the term of the
advertising contracts except that the Executive shall be entitled to the
revenues therefrom from the effective date of his termination. During the Term,
the Executive will also negotiate and split with the Employer a portion of all
of the service and support revenue that he receives, and the Employer in turn
will provide service and support to all of the courses covered by the Leases.
During the period ending on the earlier of December 31, 2011 or the Termination
Date, Employer will not sell its Units to golf courses if such Units will
interfere with the Leases, and the Executive will not remove the Units from
their existing locations so as to compete with the Employer. As used herein,
“compete” means selling or leasing the Units to (a) courses which then use Units
provided by the Employer; or (b) courses which are on a prospect list of the
Employer with targeted transactions to take place within nine months from the
date of removal. Additionally, during the Term, the Executive shall not acquire
additional Systems for lease to golf courses which the Employer or its
contracted lease financing company (after notice from the Executive) has
indicated it is interested in leasing. The Executive shall not allocate more
than five (5) hours a month to this business activity.
 

--------------------------------------------------------------------------------


 
Section 3. Compensation. For all services rendered by the Executive in any
capacity required hereunder during the Term, including, without limitation,
services as an officer, director, or member of any committee of the Employer or
any parent, subsidiary, affiliate or division thereof, the Executive shall be
compensated as follows:
 
(a) The Employer shall pay the Executive a fixed salary (“Base Salary”) at a
rate of $120,000 per annum from the Effective Date through December 31, 2009,
$126,000 per annum from January 1, 2010 through December 31, 2010, and $132,000
per annum from January 1, 2011 until the last day of the Executive’s employment
with the Employer. The Board may from time to time further increase the Base
Salary in its sole discretion. The Base Salary shall be payable in accordance
with the customary payroll practices of the Employer.
 
(b) For each twelve-month period, commencing January 1, 2009, and each annual
period thereafter, Executive shall be entitled to a bonus of 50% of the then
applicable Base Salary (the “Bonus Amount”) if at least half of the Performance
Criteria for such year have been achieved as reflected in the table in Section
3(c) (the “Performance Criteria”). Any Bonus shall be payable within thirty days
following the filing date of the Employer’s 10-K Report for the applicable year.
 
(c) Executive is hereby granted options (the "Options") to purchase an aggregate
of 60,000,000 shares of the Employer's Common Stock (the "Option Shares"). The
Options shall be divided into thirty-nine tranches (each a "Tranche"). Tranches
1-15 shall have a term of 30 months and Tranches 16-39 shall have a term of two
years from the date such Tranche vests. No Tranche which requires the
satisfaction of Performance Criteria shall vest unless such Criteria have been
met for the applicable period as set forth on the following table. If such
Criteria have not been so met, the Options granted with respect to such Tranche
shall be deemed to have expired and may not be exercisable. The Options are
being granted pursuant to and subject to the Employer's existing Stock Option
Plan (the "Plan"), it being understood, however, that the grant hereunder is
subject to shareholder approval to increase the authorized number of Option
Shares eligible to be granted thereunder. The Employer shall use its best
efforts to obtain such approval as soon as practicable. The terms of the Options
are as follows:
 
- 2 -

--------------------------------------------------------------------------------


 
Tranche
 
Number
of Option
Shares
 
Vesting
 
Exercise
Price
 
Performance Criteria
 
1
   
2,500,000
   
June 11, 2008
 
$
.031
   
None
  2    
1,000,000
   
June 11, 2008
 
$
.061
   
None
 
3
   
500,000
   
December 31, 2008
 
$
.031
   
Business plan completed, presented to the Board of Directors by June 30, 2008
and subsequently approved by the Board.
 
4
   
2,500,000
   
December 31, 2008
 
$
.031
   
Formation of Lease Repurchase Company before August 15, 2008.
 
5
   
2,500,000
   
December 31, 2008
 
$
.031
   
Formation of Finance Company before August 15, 2008
 
6
   
3,000,000
   
December 31, 2009
 
$
.031
   
100 plus installations (18 hole equivalent golf courses).
 
7
   
2,000,000
   
December 31, 2009
 
$
.061
   
100 plus installations (18 hole equivalent golf courses).
 
8
   
2,200,000
   
December 31, 2009
 
$
.031
   
Gross revenue of over $20,000,000 for the fiscal year ending December 31, 2009.
 
9
   
1,000,000
   
December 31 2009
 
$
.061
   
Gross revenue of over $20,000,000 for the fiscal year ending December 31, 2009.
 
10
   
2,000,000
   
December 31, 2009
 
$
.031
   
Gross margin of over 30% for the fiscal year ending December 31, 2009.
 
11
   
500,000
   
December 31, 2009
 
$
.061
   
Gross margin of over 30% for the fiscal year ending December 31, 2009.
 
12
   
2,000,000
   
December 31, 2009
 
$
.031
   
EBITDA neutral for year ending December 31, 2009.
 
13
   
1,000,000
   
December 31, 2009
 
$
.061
   
EBITDA neutral for year ending December 31, 2009.
 
14
   
100,000
   
December 31, 2009
 
$
.031
   
Prepare business plan for 2010 by November 1, 2009 and subsequently approved by
the Board.
 
15
   
100,000
   
December 31, 2009
 
$
.061
   
Prepare business plan for 2010 by November 1, 2009 and subsequently approved by
the Board.
 

 
- 3 -

--------------------------------------------------------------------------------


 
16
   
3,000,000
   
December 31, 2010
 
$
.031
   
120 plus installations (18 hole equivalent golf courses).
 
17
   
1,200,000
   
December 31, 2010
 
$
.061
   
120 plus installations (18 hole equivalent golf courses).
 
18
   
2,000,000
   
December 31, 2010
 
$
.031
   
Gross revenue of over $24,000,000 for the fiscal year ending December 31, 2010.
 
19
   
1,000,000
   
December 31, 2010
 
$
.061
   
Gross revenue of over $24,000,000 for the fiscal year ending December 31, 2010.
 
20
   
2,000,000
   
December 31, 2010
 
$
.031
   
Gross margin of over 35% for the fiscal year ending December 31, 2009.
 
21
   
1,000,000
   
December 31, 2010
 
$
.061
   
Gross margin of over 35% for the fiscal year ending December 31, 2009.
 
22
   
2,200,000
   
December 31, 2010
 
$
.031
   
EBITDA positive of $2,000,000 for year ending December 31, 2010.
 
23
   
1,000,000
   
December 31, 2010
 
$
.061
   
EBITDA positive of $2,000,000 for year ending December 31, 2010.
 
24
   
2,200,000
   
December 31, 2010
 
$
.031
   
Net profit positive of $1,000,000 for the fiscal year ending December 31, 2010.
 
25
   
1,000,000
   
December 31, 2010
 
$
.061
   
Net profit positive of $1,000,000 for the fiscal year ending December 31, 2010.
 
26
   
100,000
   
December 31, 2010
 
$
.031
   
Prepare business plan for 2011 by November 1, 2010 and subsequently approved by
the Board.
 
27
   
100,000
   
December 31, 2010
 
$
.061
   
Prepare business plan for 2011 by November 1, 2010 and subsequently approved by
the Board.
 
28
   
3,000,000
   
December 31, 2011
 
$
.031
   
144 plus installations (18 hole equivalent golf courses).
 
29
   
2,000,000
   
December 31, 2011
 
$
.061
   
144 plus installations (18 hole equivalent golf courses).
 
30
   
2,000,000
   
December 31, 2011
 
$
.031
   
Gross revenue of over $28,800,000 for the fiscal year ending December 31, 2011.
 
31
   
2,000,000
   
December 31, 2011
 
$
.061
   
Gross revenue of over $28,800,000 for the fiscal year ending December 31, 2011.
 

 
- 4 -

--------------------------------------------------------------------------------


 
32
   
2,000,000
   
December 31, 2011
 
$
.031
   
Gross margin of over 40% for the fiscal year ending December 31, 2011.
 
33
   
1,000,000
   
December 31, 2011
 
$
.061
   
Gross margin of over 40% for the fiscal year ending December 31, 2011.
 
34
   
2,000,000
   
December 31, 2011
 
$
.031
   
EBITDA positive of $2,400,000 for the fiscal year ending December 31, 2011.
 
35
   
2,000,000
   
December 31, 2011
 
$
.061
   
EBITDA positive of $2,400,000 for the fiscal year ending December 31, 2011.
 
36
   
2,000,000
   
December 31, 2011
 
$
.031
   
Net profit $1,400,000 for the fiscal year ending December 31, 2011.
 
37
   
2,000,000
   
December 31, 2011
 
$
.061
   
Net profit $1,400,000 for the fiscal year ending December 31, 2011.
 
38
   
200,000
   
December 31, 2011
 
$
.031
   
Prepare business plan for 2012 by November 1, 2011 and subsequently approved by
the Board.
 
39
   
100,000
   
December 31, 2011
 
$
.061
   
Prepare business plan for 2012 by November 1, 2011 and subsequently approved by
the Board.
 

 
The number of Option Shares and the exercise prices shall be adjusted for any
stock splits, stock dividends, recapitalizations.
 
As used herein, gross margin means net revenue divided by installation costs
(cost of goods and installation expenses). EBITDA means for the Employer and its
subsidiaries, an amount equal to (a) the sum (without duplication) of (i) annual
net income plus (ii) to the extent deducted in determining annual net income,
(A) interest expense, (B) income tax expense, (C) depreciation and amortization,
(D) net losses on asset sales for such period, and (E) other non-cash charges
for such period (excluding any non-cash charge to the extent that it represents
an accrual of or reserve for cash expenditures in any future period) minus (b)
to the extent included in determining annual net income, (i) net gains on asset
sales for such period, (ii) other non-cash items increasing annual net income
(excluding any non-cash gains for such period resulting from the reversal of an
accrual or reduction or elimination of a reserve established in a prior period
to the extent the related non-cash charge was excluded in accordance with clause
(a)(ii)(E) above). Net profit means the net income of the Employer without
regard to any financial reporting charge arising from (a) the conversion of
Series B Preferred Stock, (b) the conversion of any other class or series of
equity securities, (c) depreciation and amortization, or (d) adjustments related
to prior transactions.
 
As a condition to exercise of the Options, the Employer may require the
Executive to pay over to the Employer all applicable federal, state and local
taxes which the Employer is required to withhold with respect to the exercise of
the Options. At the discretion of the Board of Directors and upon the request of
the Executive, the minimum statutory withholding tax requirements may be
satisfied by the withholding of Option Shares otherwise issuable to the
Executive upon the exercise of the Options. The Executive understands that: (a)
unless the issuance of the Option Shares to the Executive upon exercise of the
Options is registered under the Securities Act of 1933, as amended (the
“Securities Act”), the Option Shares will be “restricted securities” within the
meaning of Rule 144 under such Act; and (b) the Option Shares may not be sold,
transferred or assigned by the Executive except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration under the Securities Act. The Executive agrees that any
certificates evidencing Option Shares may bear a legend indicating that their
transferability is restricted in accordance with applicable state and federal
securities laws. Notwithstanding the foregoing, the Employer shall use
commercially reasonable best efforts as soon as practicable to have the shares
of common stock of the Employer issuable upon the exercise of the Options
covered by a registration statement on Form S-8.
 
- 5 -

--------------------------------------------------------------------------------


 
(d) Except as expressly modified by this Agreement, the Executive shall be
entitled to participate in all employee benefit plans or programs, and to
receive all benefits, perquisites and emoluments, which are approved by the
Board and are generally made available by the Employer to salaried employees of
the Employer, to the extent permissible under the general terms and provisions
of such plans or programs and in accordance with the provisions thereof.
Notwithstanding the foregoing, nothing in this Agreement shall require any
particular plan or program to be continued nor preclude the amendment or
termination of any such plan or program, provided that such amendment or
termination is applicable generally to the employees of the Employer.
 
(e) The Executive shall be entitled to four (4) weeks vacation per calendar year
during the Term, and a car allowance of $1,000 per month.
 
(f) Notwithstanding anything herein to the contrary, Executive hereby
acknowledges and consents to readjustments to the Performance Criteria for any
acquisitions by the Employer of an unaffiliated third party. Any adjustments to
the Performance Criteria, will be mutually agreed upon between the Employer and
the Executive.
 
Section 4. Business Expenses. The Employer shall pay or reimburse the Executive
for all necessary expenses reasonably incurred by the Executive in connection
with the performance of the Executive’s duties and obligations under this
Agreement, subject to the Executive’s presentation of appropriate vouchers in
accordance with such expense account policies and approval procedures as the
Employer may from time to time reasonably establish for employees (including but
not limited to prior approval of extraordinary expenses). Travel by air shall be
in coach except as to flights in excess of three hours, in which case Executive
shall be entitled to fly business class or equivalent. Additionally, upon
submission of appropriate documentation, the Employer shall reimburse the
Executive for all travel related expenses incurred on behalf of the Employer
during the period May 2-May 20, 2008 (up to $25,000).
 
Section 5. Effect of Termination of Employment.
 
(a) Termination Generally. Notwithstanding anything herein to the contrary, this
Agreement may be terminated by the Employer, at any time, without “Cause” or
“Good Reason” (each as defined below in Section 5(h)); provided, however, that
Employer shall give Executive at least thirty (30) days’ prior written notice of
such termination. The Employer may, in lieu of the notice period, pay the
Executive’s Base Salary for the notice period. The date specified in any notice
of termination as the Executive’s final day of employment shall be referred to
herein as the “Termination Date.”
 
- 6 -

--------------------------------------------------------------------------------


 
(b) Accrued Obligations. Except as set forth in this Section 5, in the event
that Executive’s employment hereunder is terminated for any reason, then
Executive shall be entitled to no compensation or other benefits of any kind
whatsoever, other than (i) payment of any unpaid accrued vacation or business
expenses, (ii) payment of any other unpaid amounts due and owing under any
benefit, fringe or equity plans, and (iii) the opportunity to continue health
coverage under the Employer’s group health plan in accordance with “COBRA”
(“COBRA Coverage”) (the foregoing payments and benefits collectively referred to
herein as “Accrued Obligations”).
 
(c) Termination Without Cause, Resignation for Good Reason. In the event that
the Employer terminates Executive’s employment hereunder during the Term without
“Cause” (defined below in Section 5(h)(i)) or the Executive resigns for “Good
Reason” (defined below in Section 5(h)(iii)), then the Executive shall be
entitled to no compensation or other benefits of any kind whatsoever, other
than: (i) the Accrued Obligations, (ii) the Severance Amount (defined below in
Section 5(h)(iv)) payable over the Severance Period (defined below in Section
5(h)(v)) in accordance with the Employer’s normal payroll practices, and
(iii) the Executive’s Options (to the extent not already vested), and any other
stock options shares granted to the Executive during the Term, shall become
fully vested, and the Executive shall be permitted to exercise the Options for
up to 24 months following the Termination Date. Notwithstanding the foregoing,
(x) Options which are based on Performance Criteria with respect to any prior
year which have not vested because the Performance Criteria for such year(s)
have not been achieved shall not vest; and (y) 50% of the Options that are not
based on Performance Criteria shall vest immediately, and the remaining 50% of
such Options shall vest on the second (2nd) anniversary of the Effective Date,
provided that during the 24-month period, Employer does not secure a judgment in
a court of the State of Nevada or in the United States District Court in the
Nevada District against Executive for breach of his obligations pursuant to this
Agreement. In addition, if the Executive elects COBRA Coverage following the
Termination Date, the applicable cost for such coverage during the Severance
Period shall be that which the Employer charges active employees for group
health coverage. Following the Severance Period, the Executive shall be required
to pay the full applicable premium cost for the remainder of the COBRA Coverage
period.
 
(d) Death or Disability. The Executive’s employment with the Employer shall
terminate upon Executive’s death or “Disability” (defined below in Section
5(h)(ii)), in which case the Executive (or his estate and heirs) shall be
entitled to no compensation or other benefits of any kind whatsoever for any
period after the Executive’s date of termination other than (i) the Accrued
Obligations, and (ii) continued payment of the Executive’s Base Salary (at the
rate in effect as of his date of termination) for six months. To the extent that
the Executive and/or his eligible dependents elect COBRA Coverage, the Employer
shall waive the cost of such coverage for the first six months of such coverage.
Thereafter, the Executive and/or his eligible dependents shall be responsible
for the full applicable premium cost for the remainder of the COBRA Coverage
period. In addition, the Executive (or his estate and heirs) shall be permitted
to exercise his Option (to the extent vested as of the date of Executive’s
termination of employment) for up to twelve months following such date of
termination.
 
- 7 -

--------------------------------------------------------------------------------


 
(e) Termination Due to Expiration. Upon termination of this Agreement due to the
expiration of the Term, then the Executive shall be entitled to no compensation
or other benefits of any kind whatsoever, other than the Accrued Obligations.
The Executive’s Options (to the extent vested as of the Termination Date) in
such event shall be exercisable for up to twelve months following the
Termination Date. In addition, if the Executive elects COBRA Coverage following
the Termination Date, the Executive shall be required to pay the full applicable
premium cost for the remainder of the COBRA Coverage period.
 
(f) Release. Payment of any amounts under this Section 5 (other than the Accrued
Obligations) shall be contingent upon Executive executing a general release of
claims in favor of the Employer, its subsidiaries and affiliates, and their
respective officers, directors, shareholders, partners, members, managers,
agents or employees, which release shall be provided to the Executive within
five business days following the Termination Date, and which must be executed by
the Executive and become effective within thirty days thereafter. Severance
payments under this Section 5 that are contingent upon such release shall
commence within ten days after such release becomes effective. Upon delivery of
such release by the Executive, the Employer shall deliver a general release to
the Executive in his favor.
 
(g) Termination With Cause. The Employer may terminate this Agreement
immediately for “Cause” by giving written notice to the Executive. In the event
that this Agreement is terminated pursuant to this Section 5(g), the Executive
shall be entitled to no compensation or other benefits of any kind whatsoever
for any period after the Termination Date set forth in the notice given by the
Employer to the Executive, except for the Accrued Obligations. The Executive’s
Options, to the extent not vested as of the Termination Date, shall be forfeited
and, with the exception of termination pursuant to either Section 5(h)(i)(6),
5(h)(i)(7) or 5(h)(i)(8), all vested Options may only be exercised for a period
of thirty days after the Termination Date. In the event Employer terminates this
Agreement pursuant to either Section 5(h)(i)(6), 5(h)(i)(7) or 5(h)(i)(8), all
vested Options may be exercised during their original terms as set forth in
Section 3(c) above. Notwithstanding the foregoing, if this Agreement is
terminated pursuant to Section 5(h)(i)(7), Executive shall receive an additional
three months of Base Salary.
 
(h) Definitions.
 
(i) “Cause” shall mean: (1) the Executive’s gross negligence in the performance
of the material responsibilities of his office or position; (2) the Executive’s
gross or willful misconduct in the performance of the material responsibilities
of his office or position; (3) material failure or refusal by the Executive to
perform his duties, as such may be reasonably assigned to him from time to time,
other than by reason of his disability, or other acts or omissions constituting
material neglect or dereliction of his duties; (4) any conviction by a court of
law of, or entry of a pleading of guilty or nolo contendre by Executive with
respect to a felony; (5) the Executive’s embezzlement or intentional
misappropriation of any property of the Employer (other than good faith expense
account disputes or de minimis amounts); (6) the Executive’s breach of Section 6
of this Agreement; (7) the Employer’s failure to achieve at least one-half of
the Performance Criteria for the most recently completed year; (8) the filing by
a third party of a lawsuit against the Employer claiming that the entering into
or performance of this Agreement violates the rights of such third party or
interferes with an economic advantage or contract rights of such third party,
and which lawsuit, in the opinion of the Employer’s board of directors,
represents a significant burden on the Employer; (9) the Executive’s breach in
any material respect with any other representation or covenant set forth herein;
(10) fraud, dishonesty or other acts or omissions by the Executive that
constitute a willful breach of his fiduciary duty to the Employer; or (11) the
Executive’s use of alcohol or drugs which materially interferes with the
performance of his duties hereunder or which materially compromises his
integrity and reputation or the integrity and reputation of the Employer, or
that of its employees, services or products. For purposes of this definition, an
act or failure to act shall be considered “willful” only if done or omitted to
be done without a good faith reasonable belief that such act or failure to act
was in the best interests of the Employer. The Executive shall be given notice
of the termination of his employment for Cause. If the Executive shall be
terminated pursuant to clause (1), (2), (3), (6) or (9) above, the Executive
shall be given a reasonable period of time, not to exceed 30 days, to cure the
matter (if curable). In all other cases, termination shall be effective as of
the date notice is given.
 
- 8 -

--------------------------------------------------------------------------------


 
(ii) “Disability” shall mean that Executive is incapable of performing his
principal duties due to physical or mental incapacity or impairment for 180
consecutive days, or for 240 non-consecutive days, during any 12-month period.
 
(iii) “Good Reason” shall mean (a) a material adverse reduction in the
Executive’s duties and responsibilities without his consent, or a reduction in
the Executive’s title or positions (other than during any period of illness or
disability); (b) a material breach by the Employer of a material term of the
Agreement, (c) any reduction, without Executive’s consent, of Executive’s Base
Salary, (d) any diminution, without Executive’s consent, in the Performance
Criteria used to determine the Executive’s bonus opportunity under Section 3(b),
or (e) a change of control. No failure described in clauses (a), (b), (c), or
(d) shall constitute “Good Reason” unless the Executive provides the Board with
written notice of the Executive’s objection to such failure within thirty (30)
days after such failure first occurs, and the Employer is afforded an
opportunity to cure such failure within 30 days after the Board’s receipt of
such notice. As used herein, a “change of control” means the acquisition by an
unaffiliated party of not less than 90% of the capital stock or all of the
assets of the Employer.
 
(iv) “Severance Amount,” for purposes of Section 5(c), shall mean an amount
equal to the lesser of the aggregate Base Salary for the remaining period of the
Term or twelve months Base Salary, in each case at the rate in effect as of the
Executive’s Termination Date.
 
(v) “Severance Period,” for purposes of Section 5(c), shall mean the remaining
period of the Term.
 
- 9 -

--------------------------------------------------------------------------------


 
Section 6. Confidentiality and Covenants Against Competition, Solicitation,
Disparagement.
 
(a) The Executive agrees that his services hereunder are of a special, unique,
extraordinary and intellectual character, and his position with the Employer
places him in a position of confidence and trust with employees, customers, and
suppliers of the Employer. The Executive further agrees and acknowledges that in
the course of the Executive’s employment with the Employer, the Executive has
been and will be privy to confidential information of the Employer. The
Executive consequently agrees that it is reasonable and necessary for the
protection of the trade secrets, goodwill and business of the Employer that the
Executive make the covenants contained herein. Accordingly, the Executive agrees
that while employed by the Employer and during the “Restrictive Period” (defined
below in Section 6(b)(iv)) except as contained in Section 6(j) of this
Employment Agreement, the Executive shall not (without the express prior written
consent of the Employer), anywhere in the world, directly or indirectly,
 
(i) become Associated With any Competing Business;
 
(ii) solicit, sell, call upon or induce others to solicit, sell or call upon,
directly or indirectly, any customer or prospective customer of the Employer for
the purpose of inducing any such customer or prospective customer to purchase,
license or lease a product or service of a Competing Business; or
 
(iii) employ, solicit for employment, or advise or recommend to any other person
that they employ or solicit for employment or retention as a consultant, any
person who is, or was at any time within twelve (12) months prior to the last
day of Executive’s employment with the Employer, an employee of, or exclusive
consultant to, the Employer.
 
(b) For purposes of this Section 6, the term:
 
(i) “Employer” shall include the Employer, and any of its subsidiaries or
affiliates.
 
(ii) “Competing Business” means that portion or segment of the business of any
person, corporation (for profit or not for profit) or other entity which,
directly or indirectly, engages in the manufacture, development, licensing,
sale, and/or leasing of GPS and Wi-Fi software and hardware for use in golf
course operations, residential community developments and other recreational and
industrial applicants, except that Competing Business shall not include the sale
or leasing of the Units referred to in Section 2 which the Executive currently
owns, and the financing of new Systems for golf courses.
 
(iii) “Associated With” means serving as an owner, officer, employee,
independent contractor, agent or a holder of 5% or more of any class of equity
securities of, director, trustee, member, consultant or partner of any person,
corporation (for profit or not for profit) or other entity engaged in a
Competing Business.
 
(iv) “Restrictive Period” means the twelve-month period commencing from the
Executive’s date of termination with the Employer.
 
- 10 -

--------------------------------------------------------------------------------


 
(c) If the Executive or Employer commits a breach or is about to commit a
breach, of any of the provisions of this Section 6, the Employer or the
Executive shall have the right to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, it being acknowledged and agreed
that any such breach or threatened breach will cause irreparable injury to the
Employer or Executive and that money damages will not provide an adequate remedy
to the Employer. In addition, the Employer may take all such other actions and
remedies available to it under law or in equity and shall be entitled to such
damages as it can show it has sustained by reason of such breach.
 
(d) Executive shall not make any negative or disparaging comments regarding the
Employer or its subsidiaries or affiliates, or any of their respective officers,
directors, shareholders, partners, members, managers, agents or employees
(collectively, the “Representatives”), including regarding the performance of
the Employer or such subsidiaries or affiliates, or otherwise take any action
that could reasonably be expected to adversely affect the Employer or its
subsidiaries or affiliates or the personal or professional reputation of any of
their respective Representatives; and the Employer and its Representatives shall
not make any negative or disparaging comments regarding Executive, or otherwise
take any action that could reasonably be expected to adversely affect the
personal or professional reputation of Executive. Disclosure of information
required to be disclosed by either party pursuant to any applicable law, court
order, subpoena, compulsory process of law, or governmental decree shall not
constitute a violation or breach of this Section 6(d); provided, that the
disclosing party delivers written notice of such required disclosure to the
other parties promptly before making such disclosure if such notice is not
prohibited by applicable law, court order, subpoena, compulsory process of law,
or governmental decree.
 
(e) The Executive further agrees that all documents, reports, plans, proposals,
marketing and sales plans, customer lists, or materials principally relating to
the businesses of the Employer or any of its subsidiaries or affiliates and made
by the Executive or that came or come into the Executive’s possession by reason
of the Executive’s employment by the Employer are the property of such entities
and shall not be used by the Executive in any way adverse to the interests of
the Employer or any of its subsidiaries or affiliates. The Executive will not,
during the Term and thereafter, deliver, reproduce or in any way allow such
documents or things to be delivered or used by any third party without specific
direction or consent of a duly authorized representative of the Employer. During
or after termination of the Executive’s employment with the Employer, the
Executive will not publish, release or otherwise make available to any third
party any information describing any trade secret or other confidential
information of the Employer without prior specific written authorization of the
Employer.
 
(f) During the Term and thereafter, the Executive will regard and preserve as
confidential all trade secrets and other confidential information pertaining to
the business of the Employer that have been or may be obtained by the Executive
by reason of the Executive’s employment by the Employer. The Executive will not,
without written authority from the Employer to do so, use for the Executive’s
own benefit or purposes, nor disclose to others, either during the Executive’s
employment by the Employer or thereafter any trade secret or other confidential
information relating to the business of the Employer, except as required in the
course of the Executive’s employment with the Employer, or as required by law,
or as (and only to the extent) required pursuant to legal process or by an order
of a court having competent jurisdiction or under subpoena from an appropriate
government agency (and then only after providing the Employer with the
opportunity to prevent such disclosure or to receive confidential treatment for
the confidential information required to be disclosed); and the Executive will
not take or retain or copy any of the information, customer lists, or other
documents of the Employer. This Section 6(f) shall not apply with respect to
information which has been voluntarily disclosed to the public by or with the
consent of the Employer, independently developed and disclosed by others, or
otherwise enters the public domain through lawful means.
 
- 11 -

--------------------------------------------------------------------------------


 
(g) For purposes of this Agreement, the term “trade secret” shall include, but
not be limited to, information encompassed in all plans, proposals, marketing
and sales plans, customer lists, mailing lists, financial information, costs,
pricing information, and all concepts or ideas in or reasonably related to the
businesses of the Employer (whether or not divulged by the Executive or other
employees or agents of the Employer) that have not previously been publicly
released by duly authorized representatives of the Employer.
 
(h) Executive acknowledges that the type and periods of restriction imposed in
the provisions of this Section 6 are fair and reasonable and are reasonably
required for the protection of the Employer and the goodwill associated with the
business of the Employer; and that the time, scope, geographic area and other
provisions of this Section 6 have been specifically negotiated by sophisticated
parties and are given as an integral part of this Agreement. The Executive
specifically acknowledges that the restrictions contemplated by this Agreement
will not prevent him from being employed or earning a livelihood. If any of the
covenants in this Section 6, or any part thereof, is hereafter construed to be
invalid or unenforceable, the same shall not affect the remainder of the
covenants, which shall be given full effect, without regard to the invalid
portions. If any of the covenants contained in this Section 6, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or areas of such
provision and, in its reduced form, such provision shall then be enforceable.
The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in this Section 6 upon the courts of any state or other
jurisdiction within the geographical scope of such covenants. In the event that
the courts of any one or more of such states or other jurisdictions shall hold
such covenants wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the right of the Employer to the relief provided above
in the courts of any other states or other jurisdictions within the geographical
scope of such covenants, as to breaches of such covenants in such other
respective states or other jurisdictions, the above covenants as they relate to
each state or other jurisdiction being, for this purpose, severable into diverse
and independent covenants. The existence of any claim or cause of action by the
Executive against the Employer shall not constitute a defense to the enforcement
by the Employer of the foregoing restrictive covenants, but such claim or cause
of action shall be determined separately.
 
(i) The Executive further agrees that a copy of a summons and complaint seeking
the entry of such order may be served upon the Executive by certified mail,
return receipt requested, at the address set forth above or at any other address
which the Executive shall designate in a writing addressed to the Employer in
the manner that notices are to be addressed pursuant to Section 9 of this
Agreement.
 
- 12 -

--------------------------------------------------------------------------------


 
(j) The Employer fully acknowledges that the Executive owns existing businesses
that sell, operate, install, refurbish, and finance, but do not manufacture, GPS
golf systems throughout the world (“Executive’s Business”). Immediately after
the earlier of December 31, 2011 or the Termination Date the Executive will be
able to continue Executive’s Business without restriction in the same manner as
of the date immediately prior to the Effective Date, it being understood that
such action shall not constitute a breach under this Agreement.
 
Section 7. Assignment of Developments; Works for Hire. If at any time or times
during Executive’s employment with the Employer, the Executive shall (either
alone or with others) make, conceive, discover or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work-of-authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (herein called “Developments”) that
(a) relates to the business of the Employer (or any subsidiary or affiliate of
the Employer) or any customer of or supplier to the Employer (or any of its
subsidiaries or affiliates) or any of the products or services being developed,
manufactured, sold or provided by the Employer or which may be used in relation
therewith or (b) results from tasks assigned to the Executive by the Employer,
such Developments and the benefits thereof shall immediately become the sole and
absolute property of the Employer and its assigns, and the Executive shall
promptly disclose to the Employer (or any persons designated by it) each such
Development and hereby assigns any rights the Executive may have or acquire in
the Developments and benefits and/or rights resulting therefrom to the Employer
and its assigns without further compensation and shall communicate, without cost
or delay, and without publishing the same, all available information relating
thereto (with all necessary documentation, plans and models) to the Employer.
 
Upon disclosure of each Development to the Employer, the Executive will, during
the Term and at any time thereafter, at the request and cost of the Employer,
sign, execute, make and do all such deeds, documents, acts and things as the
Employer and its duly authorized agents may reasonably require:
 
(a) to apply for, obtain and vest in the name of the Employer alone (unless the
Employer otherwise directs) letters patent, copyrights, trademarks, service
marks or other analogous protection in any country throughout the world and when
so obtained or vested to renew and restore the same; and
 
(b) to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyrights, trademarks, service marks or other analogous
protection.
 
In the event the Employer is unable, after commercially reasonable effort, to
secure the Executive’s signature on any letters patent, copyrights, trademarks,
service marks or other analogous protection relating to a Development, whether
because of the Executive’s physical or mental incapacity or for any other reason
whatsoever, the Executive hereby irrevocably designates and appoints the
Employer and its duly authorized officers and agents as the Executive’s agent
and attorney-in-fact, to act for and on his behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
to further the prosecution and issuance of any such letters patent, copyrights,
trademarks, service marks and other analogous protection thereon with the same
legal force and effect as if executed by the Executive. Notwithstanding the
foregoing, it is understood and agreed that all intellectual property rights
relating to the Units and the Units themselves referred to in Section 2 which
the Executive currently owns are and will continue to be the property of the
Executive or his assignee.
 
- 13 -

--------------------------------------------------------------------------------


 
Section 8. Withholding Taxes. The Employer may directly or indirectly withhold
from any payments to be made under this Agreement all Federal, state, city or
other taxes and all other deductions as shall be required pursuant to any law or
governmental regulation or ruling or pursuant to any contributory benefit plan
maintained by the Employer.
 
Section 9. Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing, and shall be deemed
effective upon (a) personal delivery, if delivered by hand, (b) three days after
the date of deposit in the mails, postage prepaid, if mailed by certified or
registered United States mail, or (c) the next business day, if sent by a
prepaid overnight courier service, and in each case addressed as follows:
 

(a)
To the Employer:

 
GPS Industries, Inc.
5500 152nd Street, Suite 214
Surrey, B.C. V3S 5J9, Canada
Attn: Chairman of the Board
 
with a copy (which shall not be deemed notice) to:
David L. Ficksman, Esq.
TroyGould PC
1801 Century Park East, 16th Floor
Los Angeles, CA 90067


 

(b)
To the Executive:

 
to the Executive at the Executive’s address listed above.

 
or to such other address as either party shall have previously specified in
writing to the other.
 
Section 10. No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this
Section 10 shall preclude the assumption of such rights by executors,
administrators or other legal representatives of the Executive or the
Executive’s estate and their assigning any rights hereunder to the person or
persons entitled thereto.
 
- 14 -

--------------------------------------------------------------------------------


 
Section 11. Binding Agreement; No Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of, the Executive, the Employer and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. This Agreement is personal to the Executive and may not be
assigned by the Executive without the prior written consent of the Board, as
evidenced by a resolution of the Board. Any attempted assignment in violation of
this Section 11 shall be null and void.
 
Section 12. Governing Law. This Agreement, and all matters arising directly or
indirectly from this Agreement, shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Nevada, without giving
effect to the choice of law provisions thereof.
 
Section 13. Entire Agreement. This Agreement shall constitute the entire
agreement between the parties with respect to the terms of Executive’s
employment relationship with Employer, and supersedes all previous written, oral
or implied understandings between them with respect to Executive’s employment by
Employer.
 
Section 14. Amendments. This Agreement may only be amended or otherwise modified
by a writing executed by each of the parties hereto.
 
Section 15. Survivorship. The provisions of Sections 5 through 13 hereof and
this Section 15 shall survive the termination of this Agreement.
 
Section 16. Indemnification. Except to the extent of any breach by the Executive
of any provision of this Agreement, the Employer shall indemnify, defend and
hold the Executive harmless for actions and omissions as an officer and/or
director of the Employer to the extent set forth in the Employer’s By-laws
and/or Articles of Incorporation, as applicable. The Employer agrees that the
Executive shall be covered by directors and officers insurance coverage during
the Term on the same basis as the Employer maintains such coverage for other
officers and directors of the Employer. The Executive shall indemnify, defend
and hold the Employer harmless from damages incurred or payments made by the
Employer arising out of a breach by the Executive of Section 1(b) of this
Agreement.
 
Section 17. Key Man Life Insurance. The Executive agrees to cooperate with the
Employer in obtaining any key man life insurance coverage insuring the
Executive’s life and to submit to such physical examinations as may be needed to
secure such coverage.
 
Section 18. Counterparts. This Agreement may be executed in any number of
counterparts or facsimile copies, each of which when executed shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.
 
Section 19. Legal Counsel. Executive represents that he is knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement and that he understands its terms.
Executive acknowledges that, prior to assenting to the terms of this Agreement,
he has been given a reasonable period of time to review it, to consult with
counsel of his choice, and to negotiate at arm’s-length with the Employer as to
its contents. Executive and the Employer agree that the language used in this
Agreement is the language chosen by the parties to express their mutual intent,
and that they have entered into this Agreement freely and voluntarily and
without pressure or coercion from anyone.
 
- 15 -

--------------------------------------------------------------------------------


 
Section 20. Section 409A. This Agreement shall be interpreted to avoid any
penalty sanctions under Section 409A of the Code (“Section 409A”) and
regulations promulgated thereunder. Notwithstanding anything contained herein to
the contrary, the Executive shall not be considered to have terminated
employment with the Employer for purposes of the payments and benefit of
Section 5 hereof unless he would be considered to have incurred a “termination
of employment” from the Employer within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii). For purposes of Section 409A, each payment made
under this Agreement shall be treated as a separate payment. In no event may the
Executive, directly or indirectly, designate the calendar year of payment.
 
[Signature Page Follows]
 
- 16 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
delivered by its duly authorized officer and the Executive has signed this
Agreement, all as of the first date written above.
 

 
GPS INDUSTRIES, INC.
     
By:
/s/ Marc Potter
   
Name:
Marc Potter
   
Title:
Principal Executive Officer

 

  EXECUTIVE:       David Chessler  
/s/ David Chessler
 
 

 
- 17 -

--------------------------------------------------------------------------------


 